FILED
                            NOT FOR PUBLICATION                              NOV 17 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HUSSEIN S. HUSSEIN,                              No. 07-16435

              Plaintiff - Appellant,             D.C. No. CV-04-00455-JCM
  v.

NEVADA SYSTEM OF HIGHER                          MEMORANDUM *
EDUCATION; et al.,

              Defendants - Appellees.



HUSSEIN S. HUSSEIN,                              No. 08-15976

             Plaintiff - Appellant,              D.C. No. 3:04-CV-00455-JCM-
  and                                            GWF

JEFFREY A. DICKERSON,

             Interested Party - Appellant,
  v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

             Defendants - Appellees.




        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
HUSSEIN S. HUSSEIN,                      No. 08-17626

         Plaintiff - Appellant,          D.C. No. 3:04-cv-00455-JCM-
 and                                     GWF

JEFFREY A. DICKERSON,

         Interested Party - Appellant,
 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellees.



HUSSEIN S. HUSSEIN,                      No. 09-16057

         Plaintiff - Appellee,           D.C. No. 3:04-cv-00455-JCM-
 and                                     GWF

 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellants.




                                     2
HUSSEIN S. HUSSEIN,                      No. 09-17496

         Plaintiff,                      D.C. No. 3:04-cv-00455-JCM-
 and                                     GWF

JEFFREY A. DICKERSON,

         Interested Party - Appellant,
 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellees.



HUSSEIN S. HUSSEIN,                      No. 10-16671

         Plaintiff,                      D.C. No. 3:04-cv-00455-JCM-
                                         GWF
 and

JEFFREY A. DICKERSON,

         Interested Party - Appellant,

 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellees.




                                     3
HUSSEIN S. HUSSEIN,                    No. 10-17069

         Plaintiff - Appellant,        D.C. No. 3:04-cv-00455-JCM-
                                       GWF
 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellees.



HUSSEIN S. HUSSEIN,                    No. 10-17150

         Plaintiff - Appellant,        D.C. No. 3:04-cv-00455-JCM-
                                       GWF
 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellees.



HUSSEIN S. HUSSEIN,                    No. 10-17282

         Plaintiff - Appellant,        D.C. No. 3:04-cv-00455-JCM-
                                       GWF
 v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

         Defendants - Appellees.




                                   4
                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                 Argued in part and submitted October 11, 2011 **
                            San Francisco, California

Before: WALLACE and THOMAS, Circuit Judges, and ALBRITTON, Senior
District Judge.***

      These consolidated appeals arise out of various orders entered by the district

court. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and

vacate and remand in part.

                                      07-16435

      In appeal 07-16435, we grant defendants’ motion for judicial notice of the

complaints in the related cases because the record in this case contains numerous

references to these documents and they were central to the parties’ arguments

before the district court. See Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th

Cir. 2002).

      We hold that the vexatious litigant injunction was properly issued because

(1) Hussein had notice and an opportunity to submit written arguments on the

        **
          The panel unanimously concludes that appeal numbers 07-16435,
08-17626, 09-16057, 09-17496, 10-17069, and 10-17150 are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
           The Honorable William H. Albritton, III, Senior District Judge for the
U.S. District Court for Middle Alabama, sitting by designation.

                                          5
issue; (2) the district court created an adequate record for review by addressing

Hussein’s prior cases; (3) the district court made substantive findings as to the

frivolous and harassing nature of the actions; and (4) the injunction was narrowly

tailored to prevent Hussein only from continuing his frivolous and harassing

litigation tactics. See Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057–58

(9th Cir. 2007).

                                      08-15976

      In appeal 08-15976, we hold that the first contempt order was not an abuse

of discretion because Hussein’s new actions violated the injunction (1) by seeking

to relitigate whether Wilds violated his First Amendment rights by not calling on

him at a faculty meeting, and (2) by seeking to relitigate his access to performance

evaluations.

                              08-17626 and 09-17496

      In appeals 08-17626 and 09-17496, we hold that the second contempt order

was not an abuse of discretion because Hussein violated the court’s order to seek

only injunctive relief for his termination, and because the complaint attached to his

motion to allow a supplemental complaint violated the order by attempting to

relitigate defense counsel’s use of the disputed subpoenas.




                                           6
                                       09-16057

      In appeal 09-16057, we hold that the district court had jurisdiction to

determine the amount of the contempt award because the notice of appeal was

premature and a premature notice of appeal does not deprive the district court of

jurisdiction. See Jensen Elec. Co. v. Moore, Caldwell, Rowland & Dodd, Inc., 873
F.2d 1327, 1329 (9th Cir. 1989). We vacate the order holding the issue was moot

and remand for the district court to determine the amount of the contempt award.

                                       10-16671

      In appeal 10-16671, we hold that the 28 U.S.C. § 1927 sanctions against

Dickerson were not an abuse of discretion because Dickerson engaged in

unreasonable, vexatious, and bad faith conduct, as described by the district court.

The district court did not abuse its discretion by finding that the costs incurred by

the defendants after Dickerson was warned to drop the unsupported cases were

“excess costs, expenses and attorney’s fees reasonably incurred” after Dickerson

received the warning. See De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1076–77

(9th Cir. 2011).




                                           7
                                      10-17069

      In appeal 10-17069, we hold that issuing the third contempt order was not an

abuse of discretion because Hussein’s second amended complaint would have

required relitigating the evidence of a break-in at Hussein’s laboratory to establish

the reason for the alleged defamatory news article. Hussein was not denied due

process by his failure to attend the contempt hearing because he had ample notice

of the hearing and was permitted to provide written arguments. See Pac. Harbor

Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1120 (9th Cir. 2000).

                                      10-17150

      In appeal 10-17150, Hussein argues that Judge Mahan should have

disqualified himself. First, he argues disqualification was necessary because nearly

ten years ago Judge Mahan was appointed as a state judge by a former governor

who is now a defendant in one of Hussein’s other actions. Because Hussein has

not established that Judge Mahan had any relevant relationship with the former

governor at the time of the disqualification motion, Judge Mahan did not abuse his

discretion by denying the motion. See Clemens v. U.S. District Ct., 428 F.3d 1175,

1178 (9th Cir. 2005).

      Hussein also argues that Judge Mahan should have disqualified himself

because his former law clerk now works for defense counsel’s firm. Because the


                                           8
former law clerk has not worked on this case, disqualification was not necessary.

See United States v. Bosch, 951 F.2d 1546, 1548–49 (9th Cir. 1991).

                                      10-17282

       In appeal 10-17282, we hold that the fee award entered against Hussein for

defense expenses was not an abuse of discretion because the district court properly

found that Hussein’s actions were frivolous and were brought to harass. Hensley v.

Eckerhart, 461 U.S. 424, 429 n.2 (1983). There is no cause to adjust the amount

set by the district court.

                                        Costs

       In appeal 07-164735, challenging the injunction, costs are taxed against

appellant.

       In appeal 08-15976, challenging the first contempt order, costs are taxed

against appellants.

       In appeals 08-17626 and 09-17496, challenging the second contempt order,

costs are taxed against appellants.

       In appeal 09-16057, challenging the mootness ruling, costs are taxed against

appellees.

       In appeal 10-16671, challenging the sanctions under 28 U.S.C. § 1927, costs

are taxed against appellant.


                                          9
      In appeal 10-17069, challenging the third contempt order, costs are taxed

against appellant.

      In appeal 10-17150, challenging the denial of the disqualification motion,

costs are taxed against appellant.

      In appeal 10-17282, challenging the award of attorney fees, costs are taxed

against appellant.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                        10